Title: To James Madison from Jonathan Steele, 24 April 1804 (Abstract)
From: Steele, Jonathan
To: Madison, James


24 April 1804, Durham. “I have this day had the honour of receiving your letter of the 31 March, accompanying the evidence of my appointment to the Office of Attorney of the United States for the New Hampshire District—A token of respect, that under other circumstances and impressions would have been flattering to my feelings; but the pleasure resulting from a coincidence of inclination and propriety is denied me on this occasion.
“Although I may have once yielded to different propositions, my mind has long rested on a deliberate resolution of quitting all professional business in a few months from this time—A period much too limited for entering upon a new engagement, requiring some preparation, if the dignity and interest of Government be supported.

“Beyond the regulations, thus prescribed to myself, it can only be necessary to add, that I was unwillingly made a contributory instrument in creating vacancies; and a due regard to my own reputation forbids me to profit by that achievement.
“It remains to be observed, that Governmental Agency has left me no justifiable alternative, but that of declining to accept the appointment. I, therefore, avail myself of the earliest means of forwarding to you the Commission submitted to my consideration.”
